Citation Nr: 0029255	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-13 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for chronic 
sinusitis.


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran had active duty from October 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, in which the RO determined that 
new and material evidence had not been received to reopen a 
claim of entitlement to service connection for chronic 
sinusitis.


FINDINGS OF FACT

1.  In an unappealed decision, dated in August 1996, the RO 
determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for sinusitis.

2.  The evidence received since the RO's August 1996 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, bears directly 
and substantially upon the specific matter under 
consideration, is so significant that it must be considered 
in order to fairly decide the merits of the claim. 

3. There is no competent evidence showing that the veteran's 
currently diagnosed sinusitis was caused or aggravated by his 
service.


CONCLUSIONS OF LAW

1.  The RO's August 1996 decision, denying a claim of 
entitlement to service connection for sinusitis, became 
final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence has been received since the 
RO's August 1996 decision denying the appellant's claim for 
sinusitis, and the claim for sinusitis is reopened.  38 
U.S.C.A. § 5108 (West 1999); 38 C.F.R. § 3.156 (1999).

3.  Sinusitis was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The Board initially notes that in July 1987, the Board denied 
the veteran's claim of entitlement to service connection for 
sinusitis.  The Board's decision was final.  38 U.S.C.A. 
§ 7104(b) (West 1991).  However, applicable law provides that 
a claim which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  See 38 U.S.C.A. § 5108.  In this case, 
the veteran subsequently filed to reopen his claim, and in 
August 1996, the RO determined that new and material evidence 
had not been received to reopen the veteran's claim for 
sinusitis.  There was no appeal, and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(c).  In June 1998, the veteran 
filed to reopen his claim.  In May 1999, the RO denied the 
claim.  The veteran appealed.  Additional evidence was 
subsequently received, and in a supplemental statement of the 
case, dated in February 2000, the RO reopened the claim and 
denied it on the merits.

Despite the RO's denial of this claim on the merits, the 
Board must consider the threshold question of whether new and 
material evidence has been submitted to reopen the claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

After reviewing the record from a longitudinal perspective, 
the Board finds that new and material evidence has been 
received to reopen the veteran's claim for service connection 
for sinusitis.  The Board notes that when a claim to reopen 
is presented, the Secretary must first determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a) (new and material evidence 
is "evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim").  

The Court has indicated that in order to reopen a claim, 
there must be new and material evidence presented or secured 
since the last determination denying the benefit sought.  
Elkins, 12 Vet. App. at 213-214.  Accordingly, the Board must 
consider whether new and material evidence has been received 
since the RO's August 1996 decision.  

In this case, the RO's August 1996 decision noted that a 
claim for sinusitis had been denied in November 1985.  A 
review of the record shows that the relevant evidence of 
record at the time of the RO's November 1985 decision 
consisted of the veteran's service medical records and a 
September 1985 VA hospital report.  The veteran's service 
medical records showed that he received several treatments 
for nasopharyngitis or rhinitis between April 1943 and March 
1945.  He was treated for acute sinusitis in April 1945.  A 
separation examination report, dated in December 1945, 
indicated that he had no nose abnormalities, and that he had 
been treated for sinusitis in December 1944.  The VA hospital 
report indicated that the veteran's head, nose and throat 
were within normal limits.  

Evidence submitted since the RO's November 1985 decision 
included VA and non-VA medical records, and written and oral 
testimony from the veteran.  Of particular note, private 
medical records showed that the veteran received periodic 
treatment for sinusitis beginning in November 1951.  

Based on this evidence, the RO denied the veteran's claim in 
August 1996, after it determined that new and material 
evidence had not been received since the (final) November 
1985 rating decision.  The Board notes that at the time of 
the RO's August 1996 decision, the record did not include 
medical evidence showing that the veteran's sinusitis was 
related to his service.

Evidence received since the RO's August 1996 decision 
includes VA outpatient treatment reports, dated between 1995 
and 1996, private medical records, dated between 1997 and 
2000, and written and oral testimony from the veteran.  This 
evidence was not of record at the time of the RO's August 
1996 decision, and is "new" within the meaning of Elkins, 
supra.  In addition, this evidence includes a letter from 
Stephen D. Shorts, M.D., received in March 2000.  In this 
letter, Dr. Shorts states that he had reviewed the veteran's 
medical records.  Dr. Shorts noted that the veteran appeared 
to have some degree of allergy, and stated that although the 
veteran may have had significant frontal sinus problems 
during service, "[I]solated bouts of sinusitis generally do 
not lead to chronic sinus changes unless there is already 
some underlying problem, i.e., allergic or structural 
deformity in the sinuses or nose."  He further stated that, 
"[T]here is little evidence to suggest that an infectious 
sinusitis in and of itself will lead to chronic sinus 
problems."  Dr. Shorts concluded that the veteran had a 
sinus condition which existed prior to his service.

Dr. Short's letter is the first medical evidence of record 
which indicates that the veteran may have had a sinus 
condition prior to service.  The Board further points out 
that this letter raises, in theory, the possibility of a new 
basis for granting the claim, i.e., the possibility that 
preexisting sinusitis was aggravated by service.  See 
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (1999).  
The Board therefore finds that this evidence bears directly 
and substantially upon the issue at hand, and concludes that 
this evidence is probative of the issue at hand, and is 
material.  See e.g., Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998) (new evidence may be material where that evidence 
provides "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or 
disability").

In summary, the materials submitted to reopen the claim 
individually or in combination with previously assembled 
evidence are so significant that they must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156; Hodge, supra.  Therefore, the Board finds that new 
and material evidence has been received to reopen a claim for 
service connection for sinusitis.  The claim for sinusitis is 
therefore reopened, and the Board proceeds with its analysis 
of the veteran's claim for service connection.  


II.  Merits Analysis

The Board initially notes that recently passed legislation 
appears to eliminate the well-grounded claim requirement, and 
to amplify the duty to assist, such that it nullifies certain 
aspects of the Court's decision in Elkins.  See Floyd D. 
Spence National Defense Authorization Act for FY 2001, Title 
XVI, Subtitle B, § 1611 (October 30, 2000).  The Board has 
interpreted the three-step analysis as set forth in Elkins in 
light of this new legislation.  The Board will therefore omit 
the well grounded claim analysis set forth in Elkins, and 
proceed directly to the merits of the case.  

A review of the veteran's written statements, and the 
transcript from his August 1999 hearing, shows that the 
veteran argues that he has sinusitis as a result of his 
service.  He testified that he was first treated for sinus 
symptoms after training involving a night bivouac, and that 
his sinuses were not examined at the time of his discharge.  
The veteran stated that he has continuously had sinus 
symptoms since his service, and that his first post-service 
treatment for sinus symptoms came about two years after 
service, by Dr. Glasscock.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In addition to the service and post-service medical records 
previously discussed in Part I, supra, of this decision, the 
medical evidence includes a VA examination report, dated in 
November 1986, which contains a diagnosis of sinusitis by 
history, and notes that sinusitis was not found on 
examination.  Records from Dr. R. T. Brooks and Dr. Cleon 
Flowers, dated between 1956 and 1985, are difficult to read, 
but appear to indicate treatment for symptoms that included 
congestion in 1956.  The claims file also contains VA and 
non-VA medical reports, to include VA outpatient treatment 
and hospital reports, as well as reports from Medical 
Associates, P.A., Dr. Brooks, Dr. Flowers, the Jefferson 
Regional Medical Center, and the South Arkansas Ear Nose and 
Throat Clinic, P.A., collectively dated between 1979 and 
1997.  These reports either involve treatment for conditions 
which are not in issue and are therefore irrelevant to this 
claim, or contain only tangential references to sinusitis, 
with no etiological opinion or other probative value.

The Board finds that service connection for chronic sinusitis 
is not warranted.  Although the veteran was treated for 
sinusitis during his service, and although such treatment was 
noted in his December 1945 separation examination report, 
chronicity was not established at that time, as reflected by 
the normal examination of the nose and the lack of any 
pertinent findings as to his sinuses.  In addition, records 
from Dr. Glasscock show that he states that he treated the 
veteran for sinusitis between November 1951 and March 1953.  
Thus, the first post-service medical evidence of treatment 
for sinusitis comes well over five years after separation 
from service, and this fact weighs against the claim.  See 
Maxson v. Gober, No. 99-7160 (Fed. Cir. Oct. 27, 2000).  In 
addition, the claims file does not contain any competent 
medical evidence showing that the veteran's current sinusitis 
is related to his service, to include evidence that any 
preexisting sinusitis was aggravated during service.  In this 
regard, the claims file contains letters from Dr. Shorts, 
dated in June 1995, December 1998 and November 1999.  In his 
June 1995 letter, he states that the veteran's chronic 
sinusitis, "[M]ay well be due to some degree of allergic 
disease he has complained of [this] most of his adult life."  
In his December 1998 letter, he states that the veteran has 
had a history of chronic sinusitis for "many, many years."  
In his 1999 letter, he indicates that the veteran had a sinus 
condition prior service.  At no point in any of his letters 
does he assert that the veteran's sinusitis either began 
during service, or that such condition was aggravated by his 
service.  Based on the service medical records and all the 
evidence of record, there is nothing to suggest that the 
inservice event, described as acute was anything but an acute 
flare-up, rather than an increase in severity or the 
existence of a chronic disability.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for sinusitis, and that the claim must be denied.

In regard to the opinion of Dr. Shorts that he suspected that 
the problems started prior to service, we reject that such 
opinion would rebut the presumption of sound condition at 
entry.  However, because the opinion exists, we are compelled 
to address any possibility that there was aggravation during 
service.  

In reaching this decision, the Board has considered the 
veteran's assertions.  The Board points out that although the 
veteran's arguments and reported symptoms have been noted, 
the issue in this case ultimately rests upon interpretations 
of medical evidence and conclusions as to the veteran's 
correct diagnosis at various points in time, as well as the 
etiology of his current condition.  The veteran, as a lay 
person untrained in the field of medicine, is not competent 
to offer such opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The Board has determined that service connection for chronic 
sinusitis is not warranted.  To that extent, the contentions 
of the veteran to the contrary are unsupported by persuasive 
evidence. 

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for chronic sinusitis is denied.

		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

 

